Citation Nr: 0809083	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a gunshot wound of 
Muscle Group XX, dorsal (thoracic spine muscle injury), 
currently evaluated at 20 percent disabling.

2.  Entitlement to an increased rating for a gunshot wound of 
Muscle Group II (right shoulder muscle injury), currently 
evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran, utilizing an interpreter



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to July 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  Following a remand in December 2004, 
the Board issued a decision in October 2006 that in relevant 
part denied the veteran's claims.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In an October 2007 
Order, and following the submission of a Joint Motion for 
Remand, the Court remanded that part of the Board's October 
2006 decision that denied entitlement to a disability rating 
in excess of 20 percent for the thoracic spine muscle injury, 
and denied entitlement to a disability rating in excess of 20 
percent for the right shoulder muscle injury.  That part of 
the Board's October 2006 decision that denied entitlement to 
a disability rating in excess of 10 percent for a nerve 
injury of the L2 and L3 lumbar sacral plexus was not pursued 
on appeal, was deemed abandoned in the Joint Motion for 
Remand, and thus remains undisturbed.

In October 2006, the Board also remanded three additional 
issues for issuance of a Statement of the Case pursuant to 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), as a 
Notice of Disagreement had been submitted.  While the RO 
furnished the veteran a Statement of the Case in March 2007, 
concerning the issues of entitlement to an increased initial 
disability ratings for peripheral neuropathy of the right and 
left lower extremities and entitlement to an effective date 
earlier than February 14, 2005, for the grant of service 
connection for peripheral neuropathy of the right and left 
lower extremities, the veteran has not responded to date.  
Accordingly, these issues are not a part of the current 
appeal before the Board.

The matters on appeal are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

As reflected in the Joint Motion for Remand, the parties 
noted that a remand is warranted to provide the veteran with 
adequate medical examinations.  As pointed out in the Joint 
Motion, the October 2005 VA examination report was found to 
be deficient in that the examiner did not note where the 
veteran's pain began with range of motion of the right 
shoulder, and also because the objective findings and 
diagnosis contained in that examination report were 
inconsistent with the objective findings and diagnosis 
contained in the earlier examination report of February 2005, 
in terms of functional impairment due to pain on range of 
motion testing of the thoracolumbar spine.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claims.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claims, notify him of 
the type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

Pursuant to Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 
2008), it is essential that: (1) this 
letter notify the veteran that to 
substantiate an increased evaluation 
claim he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life; (2) if the diagnostic code 
under which he is rated for a specific 
disorder contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to him; (3) he 
must be notified that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant diagnostic codes; and (4) the 
notice must also provide examples of the 
types of medical and lay evidence that he 
may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded a VA 
muscles examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his Group II (right shoulder) 
and Group XX (thoracic spine) muscle 
injuries.  The veteran's claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  

All tests and studies deemed necessary, 
including range of motion testing of the 
right shoulder and thoracic spine, should 
be performed.  The examiner should 
provide commentary as to all symptoms 
shown upon examination, with 
consideration of painful motion, 
functional loss due to pain, additional 
disability during flare-ups, loss of 
power, weakness, a lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of 
movement.  See 38 C.F.R. §§ 4.40, 4.45, 
4.56(c) (2007).  If motion is found to be 
limited by pain, the examiner should 
specify at what degree of each motion 
such pain is noted to begin.  If any 
examination findings are markedly at 
variance with the findings from the 
February and October 2005 VA 
examinations, the examiner should explain 
the possible reasons for such 
inconsistencies.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claims of 
entitlement to a increased evaluation for 
a gunshot wound of Muscle Group XX, 
dorsal (thoracic spine muscle injury) and 
a gunshot wound of Muscle Group II (right 
shoulder muscle injury) should be 
readjudicated.  If the determination of 
either claim remains less than fully 
favorable to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



